 


109 HR 4531 IH: To authorize the Administrator of the Small Business Administration to deem certain small business concerns qualified HUBZone small business concerns.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4531 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Cramer introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To authorize the Administrator of the Small Business Administration to deem certain small business concerns qualified HUBZone small business concerns. 
 
 
1.Authority for Administrator of Small Business Administration to deem certain small business concerns qualified HUBZone small business concerns 
(a)Waiver authoritySection 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) is amended by adding at the end the following new subparagraph: 
 
(D)Waiver for certain small business concernsThe Administrator may deem a small business concern a qualified HUBZone small business concern if the small business concern has certified in writing to the Administrator (or the Administrator otherwise determines, based on information submitted to the Administrator by the small business concern, or based on certification procedures, which shall be established by the Administration by regulation) that— 
(i)the small business concern is not a HUBZone small business concern under paragraph (3); 
(ii)the principal office of the small business concern is located in a census tract that is adjacent to a HUBZone; 
(iii)not fewer than 35 percent of the employees of the small business concern reside in a HUBZone; and 
(iv)the small business concern meets the criteria under— 
(I)subclauses (II) and (III) of subparagraph (A)(i); and 
(II)subparagraph (A)(ii).. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the treatment of a small business concern beginning on the date that is 90 days after the date of the enactment of this Act.  
 
